PER CURIAM.
The motion to open the default was regularly made at Special Term. Mott v. Mott, 134 App. Div. 569, 119 N. Y. Supp. 483; Loper v. Wading River Realty Co.. 143 App. Div. 167, 127 N. Y. Supp. 1000. As no 3udgment had been entered on the th'fault in Nassau county, plaintiff was not guilty of laches in making said motion. The record on appeal shows that plaintiff's attorney was actually engaged in the trial of an action in the Supreme Court of Kings county at the time the default was ordered in this action in Nassau county. Order reversed, with $10 costs and disbursements, and motion to open default granted, without costs.